Citation Nr: 0033740	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  99-17 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a disability rating in excess of 
10 percent for chondromalacia patella of the right knee.

2.  Entitlement to a disability rating in excess of 
10 percent for chondromalacia patella of the left knee.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran had active military service from November 1973 to 
September 1977.

These matters come before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied entitlement to disability ratings in 
excess of 10 percent for chondromalacia patella of the right 
and left knees, respectively.  The veteran perfected an 
appeal of that decision.

During the course of this appeal, the RO denied service 
connection for a bilateral hip condition on the basis that it 
was not well-grounded.  There has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supercedes the 
decision of the Court of Appeals for Veterans Claims (Court) 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  As such, the issue of service 
connection for a bilateral hip condition is referred to the 
RO for further review in accordance with the newly enacted 
legislation.  

In his December 1999 written argument the veteran's 
representative appeared to raise the issue of clear and 
unmistakable error in an April 1987 rating decision in which 
the RO reduced the disability ratings for the bilateral knee 
disorder from 30 to 10 percent.  As this issue is not 
properly before the Board, it is also referred to the RO for 
appropriate action.  Bruce v. West, 11 Vet. App. 405 (1998).


FINDINGS OF FACT

1.  The chondromalacia patella of the right knee is 
manifested by degenerative changes, crepitus, pain, and 
complaints of instability, locking, weakness, easy 
fatigability, and poor coordination, with no objective 
evidence of laxity, instability, or limited motion.  

2.  The chondromalacia patella of the left knee is manifested 
by degenerative changes, crepitus, pain, and complaints of 
instability, locking, weakness, easy fatigability, and poor 
coordination, with no objective evidence of laxity, 
instability, or limited motion.  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for 
chondromalacia patella of the right knee have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991), as amended by The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5257 (2000).

2.  The criteria for a 20 percent evaluation for 
chondromalacia patella of the left knee have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991), as amended by The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5257 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the records demonstrates that the veteran was 
separated from service based on the recommendation of a 
Medical Evaluation Board with a diagnosis of chondromalacia 
patellae of the knees.  At that time the disorder was 
manifested by pain and crepitus.  In an April 1978 rating 
determination the RO granted service connection for 
chondromalacia of the left and right patellae, and assigned 
separate 10 percent disability evaluations for each knee.  
Following a May 1979 VA examination, which documented 
complaints of pain and swelling but no instability, in July 
1979 the RO increased the disability evaluations for the 
right and left knees to 20 percent, respectively.  

An October 1984 VA examination resulted in a finding that the 
bilateral chondromalacia was severe, although there was no 
evidence of instability, and in November 1984 the RO 
increased the disability evaluations for the right and left 
knees from 20 to 30 percent, respectively.  A September 1986 
VA examination revealed constant pain and moderate crepitus, 
again characterized as severe, and in April 1987 the RO 
reduced the disability evaluation from 30 to 10 percent for 
each knee, effective July 1, 1987.  

The RO again provided the veteran with a VA examination in 
April 1994, which revealed no abnormalities other than 
complaints of pain with movement.  In May 1994 the RO 
continued the separate 10 percent disability evaluations 
assigned for chondromalacia of the left and right knees.  

During a June 1998 VA orthopedic examination the veteran 
complained of constant, severe, bilateral knee pain.  He 
described the pain as burning in nature, with radiation from 
the anterior tibias to his feet.  He also reported 
experiencing numbness from his knees into his feet.  He 
complained of hyperextension of his knees and reported having 
fallen.  He stated that both knees swelled and that he 
experienced locking of the knees daily.  He also reported 
having difficulty sleeping due to knee pain and indicated 
that weight-bearing and stair walking increased his 
discomfort.  He denied receiving any current treatment for 
his knees, but stated that he was unemployed due to his 
knees.

Physical examination revealed a well-developed, well-
nourished male appearing in severe distress, with an odor of 
alcohol about him.  His gait was antalgic.  There was no 
evidence of scars, obvious deformity, muscle atrophy, or knee 
swelling.  The veteran exhibited grimacing and shaking legs 
with palpation of the knees, which he claimed to have caused 
severe pain.  The examiner performed the same maneuver later 
in the examination without asking the veteran if it hurt, and 
the palpation caused no alteration in his expression or 
shaking of the legs.  Deep tendon reflexes were +2/4 and the 
McMurray's sign was negative.  There was a large 
patellofemoral pop with range of motion, which was from zero 
to 130 degrees, bilaterally.  Thigh circumferences were 
equal, bilaterally, and motor strength was recorded as 3/5 
over both legs due to poor effort.  There was no ligamentous 
laxity and the anterior drawer sign was negative.  The 
examiner referenced an April 1998 X-ray study that revealed 
no significant change since April 1994, with minimal medial 
joint compartment narrowing.  The examiner provided diagnoses 
of patellofemoral joint syndrome, bilateral knees; and mild 
degenerative joint disease, bilateral knees.  

With an April 1999 statement the veteran submitted a 
photocopy of an X-ray of his right knee.  He indicated that 
this demonstrated the severity of the loss of joint space, 
which was the reason that he had previously been assigned a 
30 percent disability evaluation.  He asked that the 
30 percent rating be reinstated.

In May 1999 the RO afforded the veteran an additional VA 
orthopedic examination, during which he reported having 
developed pain in both knees while in the military that 
persisted since service.  At the time of the examination he 
was working part time.  His orthopedic treatment consisted of 
being careful, and he denied having received any medical 
treatment for his knees, including medication, or using a 
knee brace.  His comfort level allowed him to operate a car 
for about two hours if he had cruise control, or one-half 
hour if he did not.  He stated that pain and stiffness in the 
knees worsened with driving and that walking was limited to 
about ten minutes by knee pain.  

The veteran stated that both knees were painful, that both 
knees had "collapsed," and that he experienced occasional 
partial locking.  He had difficulty sleeping, partly due to 
knee pain.  His subjective symptoms included weakness, easy 
fatigability, and poor coordination in both lower 
extremities, including the knee joints.  He experienced a 
flare-up of symptoms with activity, including standing, 
walking, or driving a car, which occurred on a daily basis.  
The symptoms did not improve until the next day and were not 
helped by resting for an hour.  He stated that the most 
bothersome health problem in the last three months was pain 
in both knees.  The second worst problem was his chronic 
anxiety and depression, for which he was receiving 
psychiatric treatment.  

Physical examination revealed some limping in both knees.  
The veteran was able to rise on his toes and heels, flex 
forward and reach his feet, and his legs were equal in 
length.  Knee motion was from zero to 140 degrees, 
bilaterally, and there was no increase in joint fluid in 
either knee.  The veteran expressed pain in both knees with 
movement or palpation.  The examiner described the patellar 
pain and crepitation as rather severe in each knee.  Both 
knees were very tender along the joint lines.  The ligaments 
were normal and there was no redness or swelling at either 
knee.  

The examiner stated that the veteran had pain and collapsing 
in both knees due to chronic synovitis, plus symptomatic 
patellar chondromalacia.  He also stated that the knees 
demonstrated degenerative changes, based on VA radiographic 
studies, but X-ray studies were not conducted in conjunction 
with the examination.  The examiner provided the opinion that 
the veteran's knee pain was probably worsened by chronic 
tension and/or depression.  He further stated that the 
veteran had subjective symptoms as listed above and that a 
20-degree decrease in flexion of each knee would represent 
the routine subjective symptoms, and that a 40 percent 
decrease in knee flexion would represent a flare-up of 
symptoms.  

Laws and Regulations

The statute pertaining to VA's duty to assist the veteran in 
developing the evidence in support of his claim was recently 
revised.  In accordance with the revised statute, VA has a 
duty to notify the veteran of the evidence needed to 
substantiate his claim.  VA also has a duty to assist the 
veteran in obtaining such evidence, including obtaining 
private records, if a reasonable possibility exists that such 
assistance would aid in substantiating the claim.  

In the case of a claim for compensation benefits, the duty to 
assist also includes obtaining the veteran's service medical 
records and other records pertaining to service; records of 
relevant treatment at VA facilities, or provided at the 
expense of VA; and any other relevant records held by any 
Federal department or agency identified by the veteran.  If 
VA is unable to obtain records identified by the veteran, VA 
must notify him of the identity of the records that were not 
obtained, explain the efforts to obtain the records, and 
describe any further action to be taken to obtain the 
records.  Also, in the case of a claim for disability 
compensation, the duty to assist includes providing a medical 
examination or obtaining a medical opinion if such an 
examination or opinion is necessary to make a decision on the 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, (2000) (to be codified as 
amended at 38 U.S.C. §§ 5103 and 5103A).

The RO provided the veteran two separate VA orthopedic 
examinations during the course of this appeal.  The veteran 
has not indicated the existence of any other evidence that is 
relevant to his claim.  The Board concludes that all relevant 
data has been obtained for determining the merits of the 
veteran's claim and that VA has fulfilled its obligation to 
assist him in the development of the facts of his case.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40.

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  For 
the purpose of rating disabilities due to arthritis, the 
shoulder, elbow, wrist, hip, knee and ankle are considered 
major joints.  38 C.F.R. § 4.45.

Degenerative arthritis and tenosynovitis are to be evaluated 
based on the limitation of motion of the joint.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  If the joint is affected by limitation of motion but 
the limitation of motion is noncompensable under the 
appropriate diagnostic code, a 10 percent rating applies for 
each such major joint or group of minor joints affected by 
limitation of motion.  In the absence of limitation of 
motion, a 10 percent rating applies for X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent rating applies for X-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups, with occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 
5024.

With any form of arthritis, painful motion is an important 
factor of disability; the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.

The veteran's right and left knee disabilities are currently 
evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5257, which provides a 10 evaluation for other impairment of 
the knee with slight recurrent subluxation or lateral 
instability.  A 20 percent evaluation is assigned for other 
impairment of the knee with moderate recurrent subluxation or 
lateral instability.  A 30 percent evaluation is warranted 
where there is severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a.

Diagnostic Code 5260 for limitation of flexion of the leg 
provides a non-compensable rating if flexion is limited to 
60 degrees, a 10 percent rating where flexion is limited to 
45 degrees, a 20 percent rating where flexion is limited to 
30 degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.  Diagnostic Code 5261 for limitation 
of extension of the leg provides a non-compensable rating if 
extension is limited to five degrees, a 10 percent rating if 
limited to 10 degrees, a 20 percent rating if limited to 
15 degrees, a 30 percent rating if limited to 20 degrees, a 
40 percent rating if limited to 30 degrees, and a 50 percent 
rating if limited to 45 degrees.  38 C.F.R. § 4.71a.

The VA General Counsel has held that when a knee disorder is 
rated under Diagnostic Code 5257 and a veteran also has 
limitation of knee motion which at least meets the criteria 
for a zero percent evaluation under Diagnostic Code 5260 or 
5261, separate evaluations may be assigned for arthritis with 
limitation of motion and for instability.  However, the 
General Counsel stated that if a veteran does not meet the 
criteria for a zero percent rating under either Diagnostic 
Code 5260 or Diagnostic Code 5261, there is no additional 
disability for which a separate rating for arthritis may be 
assigned.  VAOPGCPREC 23-97.  A separate 10 percent rating 
can also be assigned under the provisions of Diagnostic Code 
5003, where there is X-ray evidence of arthritis and 
objective evidence of limitation of motion that is non-
compensable under the applicable diagnostic code. VAOPGCPREC 
9-98.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis

The bilateral knee disorder is manifested by degenerative 
changes, crepitus, range of motion of zero to 140 degrees, 
pain, and complaints of instability, locking, weakness, easy 
fatigability, and poor coordination, with no objective 
evidence of laxity or instability.  The normal range of 
motion of the knee is from zero degrees of extension to 
140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  The 
range of motion of both knees, based on objective 
demonstration, is, therefore, essentially normal.

Degenerative arthritis is to be rated based on limitation of 
motion.  A disability rating in excess of 10 percent based on 
limitation of motion requires that flexion of the knee be 
limited to 30 degrees or that extension be limited to 
15 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 
and 5261.  The evidence shows that the range of motion of the 
right and left knees, including any limitation of motion due 
to pain, is not limited to 30 degrees of flexion or 
15 degrees of extension.  Even with consideration of 
complaints of pain the veteran can flex and extend his knees 
beyond the ranges contemplated for evaluations in excess of 
10 percent.  DeLuca, 8 Vet. App. at 202.  The Board finds, 
therefore, that entitlement to schedular ratings in excess of 
10 percent based on limitation of motion of the right and 
left knees, respectively, is not warranted.

Since service connection was granted in April 1978, the 
bilateral knee disorder has been evaluated under Diagnostic 
Code 5257 for recurrent subluxation or lateral instability of 
the knee.  Under that diagnostic code, a 20 percent schedular 
rating is applicable if the evidence shows instability or 
subluxation of each knee that is moderate.  Although the 
veteran complained of his knees giving way or locking on a 
daily basis, neither the June 1998 or the May 1999 VA 
examinations revealed any evidence of instability or 
subluxation of the knees.  The examiner in May 1999 provided 
a diagnosis of collapsing of the knees, but that assessment 
was based on the veteran's report, in that no instability, 
locking, or giving way was found on examination.  At the time 
of the June 1998 VA examination, there were no scars, obvious 
deformity, or muscle atrophy involving the knees.  There was 
also no knee swelling or ligamentous laxity and the anterior 
drawer sign was negative.  At the time of the May 1999 VA 
examination, the ligaments were found to be normal and there 
was no redness or swelling at either knee.  The veteran 
denied having sought any treatment for his knee complaints, 
nor was he using any braces or assistive devices for the 
claimed instability.  The Board finds that his assertions 
regarding the frequency and severity of the knees 
"collapsing" are not credible, that the subluxation or 
instability of the knees is not more than slight, and that 
the criteria for a disability rating in excess of 10 percent 
for each knee based on the objective schedular criteria are 
not met.

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  In addition to 
complaints of instability, the bilateral knee disorder is 
manifested by pain and complaints of weakness, easy 
fatigability, and poor coordination that is aggravated with 
activity.  Diagnostic Code 5257, under which the bilateral 
knee disorder is rated, is not based solely on limitation of 
motion and incorporates all of the functional limitations 
imposed by the disability.  Johnson v. Brown, 9 Vet. App. 7 
(1996).  The Board finds that the additional functional 
limitations due to pain, easy fatigability, and weakness are 
equivalent to moderate subluxation and instability, and that 
the criteria for a 20 percent disability rating for 
chondromalacia patellae of the right and left knee are met.

Under Diagnostic Code 5257, a 30 percent rating is applicable 
for each knee if the evidence shows subluxation or lateral 
instability that is severe.  38 C.F.R. § 4.71a.  The 
objective evidence does not show that there is any 
subluxation or instability in either knee.  The Board finds 
that the veteran's subjective complaints of instability and 
additional functional limitations are not equivalent to 
severe subluxation or lateral instability, and that the 
criteria for disability ratings in excess of 20 percent for 
the bilateral knee disorder are not met.  See Shoemaker v. 
Derwinski, 3 Vet. App. 248, 253 (1992) (in granting an 
increased rating, the Board must explain why a higher rating 
is not warranted).

VA's General Counsel has held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97.  The 
General Counsel subsequently clarified that opinion and held 
that in order to merit separate evaluations under Diagnostic 
Codes 5003 and 5257, the disability must meet the criteria 
for the minimum evaluation under both Diagnostic Codes 5257 
and 5003.  VAOPGCPREC 9-98.  In order to warrant the minimum 
rating (zero percent) for limitation of motion, flexion would 
have to be limited to 60 degrees or extension would have to 
be limited to five degrees.  The VA examiner in May 1999 
provided the opinion that the veteran's subjective complaints 
were equivalent to a 20 degree decrease in flexion, resulting 
in flexion to 120 degrees.  He also stated that a flare-up of 
symptoms was equivalent to a 40 percent decrease in flexion, 
which would result in flexion to 80 degrees.  The subjective 
symptoms caused by the bilateral knee disability are not, 
therefore, equivalent to a limitation of flexion to 
60 degrees or limitation of extension to five degrees.  The 
Board finds, therefore, that separate disability ratings 
based on limitation of motion are not warranted.

The Board notes that when arthritis is confirmed on X-ray 
examination, and there is limitation of motion that is non-
compensable under the diagnostic code for limitation of 
motion of the affected joint, a 10 percent rating is for 
application under Diagnostic Code 5003.  See Hicks v. Brown, 
8 Vet. App. 417 (1995); 38 C.F.R. § 4.71a.  Any additional 
functional limitations resulting from the X-ray evidence of 
degenerative changes, in the absence of the minimum 
limitation of flexion or extension, have been compensated by 
the 20 percent ratings assigned under Diagnostic Code 5257.  
Johnson, 9 Vet. App. 7.  The same functional limitations 
cannot be compensated under more than one diagnostic code.  
Esteban v. Brown, 
6 Vet. App. 259 (1994); 38 C.F.R. § 4.14.  The Board finds, 
therefore, that consideration of Diagnostic Code 5003 does 
not result in additional disability ratings.

Disability ratings in excess of the minimum compensable 
rating for the joint, which is 10 percent, have been assigned 
under Diagnostic Code 5257.  The consideration of increased 
ratings based on the provisions of 38 C.F.R. § 4.59 is not 
warranted, since the veteran is in receipt of more than the 
minimum compensable evaluations for arthritis of the knees.  

For the reasons shown above, the Board finds that the 
evidence supports disability ratings of 20 percent for 
chondromalacia patella of the right and left knees, 
respectively.  The Board further finds that the preponderance 
of the evidence is against the claim of entitlement to 
schedular disability ratings in excess of 20 percent.


ORDER

A 20 percent evaluation for right knee chondromalacia patella 
is granted, subject to the laws and regulations governing 
monetary benefits.

A 20 percent evaluation for left knee chondromalacia patella 
is granted, subject to the laws and regulations governing 
monetary benefits.


REMAND

During the June 1998 VA examination the veteran reported 
being unemployed due to his bilateral knee disorder.  In 
conjunction with the May 1999 examination he stated that he 
was working part time.  The RO has not, however, considered 
the applicability of extra-schedular ratings for the 
bilateral knee disorder in accordance with 38 C.F.R. § 3.321.  
This issue is, therefore, being remanded to the RO for 
development and adjudication.  See Floyd v. Brown, 9 Vet. 
App. 88 (1996), appeal dismissed per curiam, 9 Vet. App. 253 
(1996); VAOPGCPREC 6-96.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, this issue is 
REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
obtain his employment history and develop 
any affect of the service-connected 
disabilities on his ability to obtain or 
maintain employment.

2.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should adjudicate the issue of 
entitlement to extra-schedular disability 
ratings for chondromalacia patellae of 
the right and left knees, respectively, 
in accordance with 38 C.F.R. § 3.321.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	N. W. Fabian
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 

